DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 December 2021 has been entered.

Examiner's Note
Applicant's amendments and arguments filed 20 December 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. In the Applicant's response, filed 20 December 2021, it is noted that claims 49-56 have been amended and claim 57 has been newly added. Support can be found in the specification, for example, at (pg 24, lns 3-21). No new matter has been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant is claiming a topical composition (claims 46-47), and kit comprising said composition (claim 48), a method of decontaminating a subject that has been exposed to an agent comprising a radioactive isotope comprising administering the composition (claims 49-51), a method of preventing death of a subject exposed to a radioactive isotope comprising administering the composition (claims 52-54), a method of decreasing the amount of exposure of a radioactive isotope to the stratum corneum of a subject comprising administering the composition (claim 55), and a method of treating a subject exposed to a radioactive substance comprising administering the composition (claims 56-57). The instant specification defines “preventing” as a “reduction of the risk of acquiring a particular disease, condition, or disorder” in some cases “after contamination by a contaminant.” Thus, the Applicant does have written description for “preventing” as re-defined in the specification (pg 31, lns 7-10) and based on the examples set forth (see Figure 10; pg 68, lns 5-20).
The prior art does not teach or suggest the claimed composition nor does it teach or suggest using the claimed components together in a method for treating exposure to a radioactive substance. As such, the claims as currently presented are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613